Citation Nr: 1634459	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  07-20 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a temporary total evaluation due to hospitalization for, and convalescence after, a March 2008 accident.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions from the Portland, Oregon regional office (RO) of the Department of Veterans Affairs (VA) in July and October 2008.

In February 2010, the Veteran, accompanied by his spouse and authorized representative, appeared at a hearing held before the undersigned Veterans Law Judge in Portland, Oregon. A transcript of that hearing has been associated with the claims file.

In May 2010 and August 2012, this matter was remanded to the RO for additional development, including seeking outstanding treatment records from the Veteran and the issuance of a supplemental statement of the case. The RO substantially complied with the remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In a validly executed December 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Veteran identified The American Legion as his representative; a representative of The American Legion apparently signed the form, accepting the appointment. Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA. 

The Veteran has not revoked The American Legion's general power of attorney, but in a May 2016 memorandum, a representative of The American Legion indicated that the organization declined to act as the Veteran's representative on this matter. In a subsequent May 2016 letter, the Board inquired if the Veteran wished to appoint a new representative. As the Veteran did not respond to the Board's inquiry, and The American Legion has not made an appropriate motion under 38 C.F.R. 
§ 20.608, the Board continues to recognize this organization as his representative.

In a separately perfected appeal, the Veteran is seeking an earlier effective date for the award of service connection for residual disability due to a head injury. He has asked for a hearing in that matter, and one will be scheduled. However, that issue has been independently docketed, and will be the subject of a separate Board decision at a later date.


FINDING OF FACT

The Veteran was not hospitalized for a period of at least 21 days for treatment or observation of a service-connected disability, did not undergo surgery for a service-connected disability, and was not immobilized by a cast due to a service-connected disability.


CONCLUSION OF LAW

The criteria for a temporary total disability evaluation for treatment, or a period of convalescence following treatment, relating to a service-connected disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.29, 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). Notice letters were sent to the Veteran in April and June 2008, prior to the initial adjudication of the claim on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2015). See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran - in addition to records from the Social Security Administration (SSA). These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. 

The Veteran was not afforded a VA examination specifically on the matter of entitlement to a temporary total evaluation. However, as explained in greater detail below, the Veteran's claim is being denied on an undisputed factual basis. Thus, further factual development - including providing a VA examination - cannot lead to an award, and there is no additional duty to assist in development of the claim. VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59,989  (2004); VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004).

Temporary Total Evaluation

In March 2008, the Veteran was loading a truck at work when he fell approximately 12 feet, losing consciousness and injuring his scapula and ribs. During his February 2010 hearing before the undersigned, he reported that the fall occurred because his left shoulder "gave way" as he was putting weight into his arms to lift himself up onto the top of a cargo load. He fell "backwards from there, clear down on the bed of the trailer." He was subsequently informed by treating physicians that "there was brain damage and they would never give [him] a physical" evaluation which would allow him to return to work.

The Veteran is seeking entitlement to a temporary total rating under 38 C.F.R. §§ 4.29 and 4.30 (2015) due to fall-related treatment. He essentially maintains that the fall occurred as a result of his a service-connected shoulder disability, and to the extent that his injuries resulted in his absence from work while convalescing, that he is entitled to a temporary total evaluation. As an initial matter, at the time of the accident, the Veteran was service-connected for posttraumatic stress disorder (PTSD) with major depressive disorder and residuals of a head injury associated with recurrent left shoulder dislocation, recurrent left shoulder dislocation, chronic cystic acne vulgaris, left trapezius strain, chronic cervical muscle strain, chronic cervical muscle strain superimposed on degenerative instability associated with recurrent left shoulder dislocation, tinnitus, and hearing loss. His combined disability rating has been 90 percent from January 10, 2008, and he was awarded a total disability rating based on individual unemployability effective April 27, 2009.

Pursuant to 38 C.F.R. § 4.29 (2015), a temporary total rating will be assigned when a service-connected disability requires hospitalization in a VA or approved hospital, for a period of 21 days or more, or if a service-connected disability requires hospital observation at VA expense for 21 or more days. The record does not show, nor does the Veteran otherwise suggest, that he was hospitalized or placed under observation for 21 days following his accident.

A total disability rating may also be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in:

(1) surgery necessitating at least one month of convalescence; 

(2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or,

(3) immobilization by cast, without surgery, of one major joint or more.

38 C.F.R. § 4.30

On March 31, 2008, the Veteran was hospitalized at a private facility following the fall-related accident described above. He was initially seen by a trauma surgeon, who consulted with an orthopedic surgeon, though no surgical intervention was recommended. Imaging of the brain revealed a left posterior cephalohematoma without evidence of acute intracranial injury, and imaging of the cervical spine showed "some degenerative changes, but not acute pathology." Additional imaging revealed a left scapular wing comminuted fracture, and "a possible left pulmonary contusion versus bilateral dependent atelectasis." On follow-up x-ray imaging of the left shoulder, a left scapular fracture with advanced degenerative changes was seen, as well as "some bony fragments along the glenoid margin which were somewhat unusual in this configuration." The Veteran stayed in the hospital overnight, and no surgery was performed. He was discharged with instructions "not to engage in strenuous activity, including no lifting greater than 2 pounds over the next 5-8 weeks with his left arm." He was also instructed to wear a left arm sling "for comfort."

A VA examiner in April 2008 confirmed that the Veteran's "working capacity [was] severely limited by the recent left shoulder injury," and that he was "on temporary total disability" from work - though this was not a reference to VA benefits. Treatment records reflect numerous ongoing recommendations from physicians that the Veteran not return to work driving trucks, due in part to the side effect of medications he was taking to treat back pain. In June 2008, it was noted that his employer did not have suitable work available for the Veteran, and he thus continued not to work. In January 2009, following a "job analysis review" at a private brain injury rehabilitation facility, a physician opined that the Veteran continued to be unable to return to the job he had at the time of his injury "due to ongoing physical limitations including visual skills deficits, impaired left shoulder function, limited sitting tolerance, and reduced endurance."

The Veteran has continued to assert that his on-the-job fall and injury occurred as a result of his service-connected shoulder disability. In June 2009, he wrote that "if [his] left shoulder had not given out [he] would not have [fallen]," and that the fall "caused [him] to . . . break 3 ribs, [his] left scapula," and incur a concussion. Whether the Veteran's fall was the proximate result of his service-connected left shoulder disability, however, is not at issue. The VA regulations which afford temporary total evaluations specifically require hospitalization lasting 21 days or more, (under 38 C.F.R. § 4.29), or hospital treatment of a service-connected disability resulting in surgery or immobilization by a cast of one or more joint (under 38 C.F.R. § 4.30).

The facts are not in dispute that the Veteran was injured, and that the injury is related to his left shoulder. However, the injury resulted in a single overnight hospital stay (e.g., less than 21 days), no surgery was performed, and though he was issued a left arm sling "for comfort," no immobilizing device, such as a cast, was recommended, prescribed, or issued. Accordingly, the criteria for a temporary total evaluation were not met, and the claim must be denied.

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to a temporary total evaluation for treatment of a service-connected disability is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


